 tiso03.01.21
             Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 1 of 17
                                                                                U.S. Department of Justice

                                                                                United States Attorney
                                                                                District of Marylard
                                                                                Northern Division

S@nita N. Boyd                              Marling Addrex:                     Offce Lacoion:                            DIRECT: 110-209 1878
Assistor! Urribd   St,4es   loorrvy         36 S. Charlcs Streer, 1th   Floot   36 S.   CMes   Srl".et,   lrh   Fllp,       MAN: 110-2091E00
 Sati*4Boy@tdoi.gw                          Bahinore,  W   21 201               Bahidorq MD 21201                            FAX: 110-962-i121


                                                                                                                        ____ FILED ___ ENTERED
                                                                                March4,2021                             ____ LOGGED _____ RECEIVED

                                                                                                                        2:32 pm, Mar 31 2021
Via E-Mail                                                                                                              AT GREENBELT
Andrew I. Alperstein, Esq.                                                                                              CLERK, U.S. DISTRICT COURT
aia@alpersteinlaw.com                                                                                                   DISTRICT OF MARYLAND
Alperstein & Diener, P.A.                                                                                                         DG
                                                                                                                        BY ______________Deputy

201 North Charles Street, Suite 2000
Baltimore, Maryland 2 I 20 1

          Re            Plea Agreement in the Case of
                        United States v. Russell Stanley                III
                        Criminal No. PX-20-0073

Dear Mr. Alperstein:

        This letter, together with the Sealed Supplement, confims the plea ageement (this
"Agreement") that has been offered to your client, Russell Stanley III (hereinafter the
"defendant"), by the United States Attomey's Office for the District of Maryland ("this Office").
If the defendant accepts this offer, please have the defendant execute it in the spaces provided
below. lf this offer has not been accepted by March 17 , 2021, it will be deemed withdrawn. The
terms of the Agreement are as follows:

                                                      Offenses of Conviction

          1.    The defendant agrees to plead guilty to Counts One, Three, and Four of tle Fint
Superseding Indictuent. Count One charges the defendant wit}l conspiracy to distribute and
possess with intent to distribute cocaine, in violation of 21 U.S.C. $ 846. Count Three charges the
defendant charges the defendant with conspiracy to commit an offense against the United States,
in violation of 18 U.S.C. $ 371 . Count Four charges the defendant with bribery, in violarion of l8
U.S.C. $ 20lOXl). The defendant admits that the defendant is, in fact, guilty of the offenses and
will so advise the Court.

                                                     Elements of the Offense

         2.    The elements ofthe offenses to which the defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows:

United States v. Russell Stanley      III
Criminal No. PX-2G0073
Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 2 of 17
           Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 3 of 17




                                             Maximum
                                                                      Supervised        Maximum           Special
  Count                Statute                Term of
                                                                       Release            Fine          Assessment
                                           Imprisonment

                                                  Life              Life (minimum   5
     1         2l u.s.c. s 846             (minimum        of          years of         $I0   million      $100
                                             l0   years)              supervised
                                                                       release)
     J         r8 u.s.c.     I   37r         5 years                    3 vears          $250,000          $100
                                                                                        3 times the
                                                                                         monetar)'
                                                                                        equivalent
                 r8 u.s.c.       $                                      3 vears         of the thing
    4                                        l5 years                                                      s 100
                  20loxr)                                                               of value or
                                                                                         $250,000,
                                                                                        whichever
                                                                                         is greater

                  a.    Prison: Ifthe Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served by the defendant.

                  b.  Supervised Release: If the Court orders a term of supervised release, and
the defendant violates the conditions of supervised release, the Court may order tle defendant
retumed to custody 10 serve a tenn of imprisonment as permitted by statute, followed by an
additional term of supervised release.

                  c.  Restitution: The Court may order the defendant to pay restitution pursuant
to 18 U.S.C. $$ 3663, 36634, and 3664.

                  d.    Payment: If a fine or restitution is imposed, it shall be payable tffnediately,
unless the Court orders otherwise under 18 U.S.C. $ 3572(d). The defendant may be required to
pay interest if the defendant does not pay the fine when it is due.

                  e.  Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgnent equal to the value of the
property subject to forfeiture.

                  f.   Collection of Debts: If the Court imposes a fine or restitutiorq this Office's
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the defendant agrees that: (l) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgnent; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the defendant
United Slates v. Russell Slmley      III
Criminal No. PX-20-0073
                                                                3
           Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 4 of 17



agrees to disclose all assets in which the defendant has any interest or over which the defendant
exercises direct or indirect control. Until the money j udgment is satisfied, the defendant authorizes
this Office to obtain a credit report in order to evalurte the defendant's ability to pay, and to request
and review the defendant's federal and state income tax returns. The defendant agrees to complete
and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of federal tax retum
information) and a financial statement in a form provided by this Office.

                                               Waiver of fuehts

         4.    The defendant understands that by entering into this Agreement, the defendant
surrenders certain rights as outlined below:

                  a    Ifthe defendant had pled not guilty and persisted in that plea, the defendant
rvould have had the right to a speedy jury trid with the close assistance of competent counsel.
That trial could be conducted by ajudge, without ajury, ifthe defendant, this Office, and the Court
all agreed.

                  b.     Ifthe defendant elected ajury trial, the jury would be composed oftwelve
 individuals selected from the community. Counsel and the defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to saike a certain number of jurors peremptorily. All twelve jurors
rvould have to agree unanimously before the defendant could be fotud guilty of any count. The
jury would be instructed that the defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

                  c.  If the defendant went to trial, the Government would have the burden of
proving the defendant guilty beyond a reasonable doubt. The defendant would have the right to
confront and cross-examine the Govemment's witnesses. The defendant would not have to present
any defense witnesses or evidence whatsoever. If the defendant wanted to call witnesses in
defense, however, the defendant would have the subpoena power of the Court to compel the
witness€s to attend.

                  d.       The defendant would have the right to testiry in the defendant's own defense
if the defendant so chose,          and the defendant would have the right to refise to   testiry. If the
defendant chose not to testifr, the Court could instruct thejury that they could not draw any adverse
inference from the defendant's decision not to testifo.

                  e.       If the defendant were found guilty after a trial, the defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidence to see if any erors werc committed which would require a new trial or dismissal of the
charges. By pleading guilty, the defendant knowingly gives up the right to appeal tbe verdict and
the Court's decisions.

                  f.    By pleading guilty, the defendant will be giving up all ofthese rights, except
the right, under the limited circumstances set forth in the "Waiver of Appeal" paragraph below, to
Uniled States v. Russell Stanley   III
Crininal No.   PX-2G.0073
                                                      4
            Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 5 of 17



 appeal the sentence. By pleading guilty, the defendant understands that the defendant may have
to answer the Court's questions both about the rights being given up and about the facts of the
case. Any statements that the defendant makes during such a hearing would not be admissible
against the defendant during a trial except in a criminal proceeding for perjury or false statement.


                   S.       If the Court accepts the defendant's plea of guilty, the
                                                                                   defendant will be
giving up the right to file and have the Court rule on pre-trial motions, and there will be no further
trial or proceeding ofany knd in the above-referenced criminal case, and the Court will find the
defendant guilty.

                h. By pleading guilty, the defendant will also be giving up certain valuable
civil righb and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The defendant recognizes that if the defendant is not a citizen of the United
States, or is a naruralized citizen, pleading guilty may have consequences with respect to the
defendant's immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immiggation consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject ofa separate proceeding, however,
and the defendant understands that no one, including the defendant's attomey or the Court, can
predict with certainty the effect of a conviction on immigration status. The defendant is not relying
on any promise or belief about the immigration consequences of pleading guilry. The defendant
nevertheless affirms that the defendant wants to plead guilty regardless of any potential
immigration consequences.

                                         Advisory Sentencing Guidelines Apply

         5.        The defendant understands that the Court        will determine a sentencing guidelines
range for this case (henceforth the "advisory guidelines range") pursuant to the Sentencing Reform
Act of 1984 at l8 U.S.C. $ 3551-3742 (excepting l8 U.S.C. $ 3553(bX1) and3742(e)) and28
U.S.C. $$ 991 through 998. The defendant frrther understands that the Court will impose a
sentence pusuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

                                   Factual and Advisory Guidelines StiDulation

         6.   This Office and the defendant stipulate and agrce to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

         7.    This Office and the defendant firrther agree to the following applicable sentencing
guideline factors:

                  a.       Pursuant         to   United States Sentencing Guidelines ('U.S.S.G.)        $
2D I . I (c)(a), the bese offense level is a level 32 for Court One to account for at least 42 kilograms
of cocaine. There is a twoJevel increase in the defendant's offense level, because the defendant
was a leader of the criminal activity. See U.S.S.G. $ 3B1.1(c). Thus, the defendent's edjusted
offense level for Count One is a level 34.
United Stales v. Russell Stanlcy   III
Criminal No. PX-20-0073
                                                          5
           Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 6 of 17



                  b.  Pursuant to U.S.S.G. $$ 2Ct.l(aX2) and 2X1.1(a), the base offense level
 is 12 for CountThree. There is a twoJevel increase, because the offense involved the acceptance
of more than one bribery. See U.S.S.G. $ 2C1.1(bX1). Therefore, tbe defendant's adjusted
offense level for Count Three is a level 14,

                  c        Pursuant to U.S.S.G. $ 2C1.1(a)(2), the base olfense level is 12   for Count
Four.

                  d.   Punuant to U.S.S.G. $ 3D1.2(b), Counts One, Three, and Four are gouped
together in a single Group. As a result, the olfense level applicable to the Group is a level 34.
U.S.S.G. $ 3D1.3(a).

                  e.      This Oftice does not oppose a 2level reduction in the defendant's adjusted
offense level pursuant to U.S.S.G. $ 3El.l(a), based upon the defendant's apparent prompt
recognition and affrmative acceptance of personal responsibility for the defendant's criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. $ 3El.1O) for an additional
 llevel decrease in recognition of the defendant's timely notification of the defendant's intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. $ 3E1.1(a) and may decline to make a motion pursuant to U.S.S.G. $ 3E1.1(b), if
the defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the defendant's involvement in
the offense; (iv) is untruthful with the Court this Office, or the United States Probation Office; (v)
obstructs or atlempts to obstruct justice prior to sentencing; (vi) engages in any criminal conduct
between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw the plea
of guilqv; or (viii) violates this Agreement in any way.

Accordingly, the linal offense level is a level 31,

         8.     There is no agreement as to the defendant's criminal history and tle defendant
understands that the defendant's criminal history could alter the defendant's offense level.
Specifically, the defendant understands that the defendant's criminal history could alter the final
offense level if the defendant is determined to be a career offender or if the instant offense was a
part ofa pattem of criminal conduct from which the defendant derived a substantial portion of the
defendant's income.

         9.     Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures, or adjustnents set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

                                         Rule I 1(c)( I XC) Plea

         10.    Pursuant to Federal Rule of Criminal Procedure ll(c)(l)(C), the parties stipulate
and agree that a sentence of 132 months in the custody of the Bureau of Prisons is the appropriate
disposition of this case taking into consideration the nature and circumstances of the offense, the
defendant's criminal history, and all of the other factors set forth in 18 U.S.C. g 3553(a). The
Uniled States v. Russell Slanlq   III
Criminal No. PX-20-0073
                                                    6
           Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 7 of 17



Agreement does not affect t}te Court's discretion to impose any la*flrl term of supervised release
or fine or to set any laxfrrl conditions of probation or supervised release. ln t}te event that the
Court rejects the Agreement, except under the circumstarces noted below, either party may elect
to declare the Agreement null and void. Should the defendant so elect, the defendant will be
afforded the opportunity to withdraw his plea pursuant to the provisions of Federal Rule of
Cdminal Procedure t l(c)(5). The parties agee that, ifthe Court frnds that the defendant engaged
in obstructive or rmlar+fill behavior after sigaing the plea agreement and/or failed to acknowledge
personal responsibility as set forth herein, neither the Court nor the Govemment will be bound by
the specific sentence contained in the Agreement, and the defendant will not be able to withdraw
his plea.

                                           Obligations of the Parties

          11.  At the time of sentencing, the parties will request that the Court sentence the
defendant to a total term of imprisonment of 132 months, including a sentence of 132 months of
imprisonment on Count 1, a sentence of 60 months imprisonment on Count 3, and a sentence of
60 months of imprisonment on Count 4, all three sentences to run concurrently to each other. After
the Court imposes the sentences, this Office will move to dismiss the open count of the First
Superseding lndictment pending against the defendant in this case.

          12.   At the time of sentencing, this Office and the defendant reserve the right to advocate
for a reasonable period of supervised release and/or fine considering any appropriate factors under
18 U.S.C. $ 3ss3(a).

          13.   This Office and the defendant also reserve the right to bring to the Court's attention
all information with respect to the defendanfs background, character, and conduct that this Office
or the defendant deem relevant to sentencing, including the conduct that is the subject ofany counts
of the First Supeneding Indictrnent.

                                         Public Benefits in Drus Cases

         74.   The defendant understands and acknowledges that under 2l U.S.C. $$ 862 and
862a, a person who has been convicted ofa federal offense involving the distribution or possession
of controlled substances may be denied certain federal and stale benefits such as loans, grants, or
food stamps.

                                              Waiver of Aopeal

         15.  In exchange for the concessions made by this Office and the defendant in the
Agreement, this Office and the defendant waive their rights to appeal as follows:

                  a        The defendant knowingly waives all right, pusuant to 28 U.S.C. $ 1291 or
                           any other statute or constitutional provision, to appeai the defendant's
                           conviction on any ground whatsoever. This includes a waiver ofall right to
                           appeal the defendanl's conviction on the ground that the statutes to which
United States v. Fussell Stanlzy   III
Criminal No. PX-2G0073
                                                       7
            Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 8 of 17



                            the defendant is pleading guilty are unconstitutional, to t}le extent such a
                            challenge can be legally waived, or on the ground that the admitted conduct
                            does not fall within the scope ofthe statutes to the extent that such challenge
                            can be legally waived.

                   b.       The defendant and this Office knowingly and expressly waive all rights
                            conferred by 18 U.S.C. $3742to appeal the imposed sentence (including
                            any term of imprisonment, fine, term of supervised release, or order of
                            restitution) for any reason (including the establishment of the advisory
                            sentencing guidelines range, the determination of the defendant's criminal
                            history, the weighing of the sentencing factors, and any constitutional
                            challenges to the calculation and imposition ofany fine, order of forfeiture,
                            order of restitution, and term or condition of supervised release), except as
                            follows:

                                           The defendant reserves the right to appeal the sentences if the
                                           total term of imprisonment imposed is more than 1 32 months of
                                           imprisonment; and

                                        ii. The Govemment reserves the right to appeal the sentences if the
                                           total term of imprisonment imposed is less than 132 months    of
                                           imprisonment.

                   c       The defendant waives any and all rights under the Freedom of Information
                           Act relating to the investigation and prosecution of the above-captioned
                           matter and agre€s not to file any request for documents from this Office or
                           any investigating agency.

                                                     Forfeiture

         16.      The defendant understands that the Court may enter an Order of Forfeiture as part
ofthe defendant's sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

         17.     Specifically, but without limitation on the Govemment's right to forfeit all property
subject to forfeiture as permitted by law, the defendant agrees to forfeit to the United States all of
the defendant's right, title, and interest in the following items that the defendant agrees constitute
money, property, and/or assets derived from or obtained by the defendant as a result of the
defendant's illegal activities: $3,fi)0,fi) in U.S. currency in the form of a money judgment,
which represents the sum ofthe United States currency that the defetrdant paid as a result ofCounts
Three and Four of the First Superseding Indictment.

         18.   The defendant agrees to cons€nt to the entry of orders offorfeiture for the property
described herein and waives the requirements ofFederal Rules of Criminal Procedtre I l(bXlXJ),
Uniled States v. Russell SlanlE,   UI
Criminal No. PX-20-0073
                                                         8
           Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 9 of 17



 32.2, and 43(a) regarding notice of the forfeirure in the charging instrument, advice regarding
 forfeiture during the change of plea hearing, announcement of the forfeiture at sentencing, and
 incorporation of the forfeiture in the judgment.

          19.     The defendant agrees to assist fully in the forfeiture of the above property. The
defendant agrees to disclose all asseB and sources of income, to consent to all requests for access
to information related 1o assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within thejurisdiction of
the United States, and taking whatever steps are necess:ry to ensure that assets subject to forfeiture
are made available for forfeiture.

         20.   The defendant waives all challenges to any forfeiture carried out in accordance with
this Agreement on any grounds, including any and all constiotional, legal, equitable, statutory, or
administrative grounds brought by any means, including througb direct appeal, habeas corpus
petition, or civil complaint. The defendant will not challenge or seek review of any civil or
administrative forfeiture of any property subject to forfeiture under this Agreement, and will not
assist any third party with any challenge or review or any petition for remission of forfeiture.

                         The Defendant's Conduct Prior to Sentencing and Breach

         21.     Between now and the date of the sentencing, the defendant will not engage in
conduct that constitutes obstruction ofjustice under U.S.S.G. $ 3Cl.l; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Ofiice, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

         22.    If the defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agre€ment" and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Offrce may
make sentencing arguments and recommendations different from those set out in this Agteement,
even if the Agreement was reached pursuant to Rule I l(c[l)(C); and (iii) in any criminal or civil
proceeding, this Oftice will be free to use against the defendant all statements made by the
defendant and any ofthe information or materials provided by the defendant, including statements,
informatioq and materials provided pursurmt to this Agreement, and statements made during
proceedings before the Court pursuant to Rule I I of the Federal Rules of Criminal Procedure. A
determination that this Ofiice is released from its obligarions under this Agreement will not permit
the defendant to withdraw the guilty plea. The defendant acknowledges that the defendant may
not withdraw the defendant's guilty plea--even if made pursuant to Rule I l(cXl)(CFif the Court
finds that the defendant breached the Agreement. ln that event, neither the Court nor the
Government will be bound by the specific sentence or sentencing range agreed and stipulated to
herein pursuant to Rule ll(cXlXC).



United States v. Rtsse/;/ &anl€,   Ill
Criminal No. PX-20-0073
                                                   9
       Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 10 of 17



                                         Court Not a Pafiv

          23.   The Court is not a pafiy to this Agreement. The sentence to be imposed is within
the sole discretion ofthe Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement, The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penalty allowed by law. Neither the prosecutor, defense
counsel, nor the Court can make a binding prediction. promise, or representation as to what
guidelines range or sentence the defendant will receive. The defendant agrees that no one has
made such a binding prediction or promise.

                                         Entire Agreement

          24.   This letter, together with the Sealed Supplernent, constitutes the complete plea
agreement in this case. This letter together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the defendant. There are no other
agrcements, promises, undertakings, or understandings between the defendant and this Oftice
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

       If the defendant fully accepts each and every term and condition of this Agreement, please
have the defendant sigrr the original and retum it to me promptly.

                                                     Very truly yours,

                                                     Jonatlan Lenzner
                                                     Acting United States Attomey

                                              By:    l.iA;.S..f
                                                     Sari6[Boil
                                                     Jason D. Medinger
                                                     Assistant United States Attomeys

        I have read this Agreement, including the Sealed Supplement, and carefirlly reviewed every
part of it with my attomey. I understand it and I voluntarily agee to it. Specitrcally, I have
reviewed tle Factual and Advisory Guidelines Stipulation with my attomey, and I do not wish to
change any part ofi t. I am completely satisfied with the               of y altorney.

 J-12-e/
Date                                                 Russell Stanley   III
                                                     The defendant




Uniled States t. Russell Stanley   III
Criminal No. PX-20-0073
                                                l0
       Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 11 of 17



        I am the defendant's counsel. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement, with the defendant. The defendant advises me thatthe defendant
understands and accepts its terms. To my knowledge,                 s decision to enter into this
            is an informed and voluntary one.

1    11      \
                                                    Andrew I. Alperstein, Esq.
                                                    The defendant's counsel




Unired States !. Russell Stanley   III
Criminal No. PX-20-O073
                                               l1
         Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 12 of 17



                            Attachment   A:   Statement o f Facts

       The undersigned parties stipulate and agree that, ifthis case had proceeded
to trial, this Ofice would have proven the following facts beyond a reasonable
doubt. The undersigned parties also stipulate and agree that the following focts do
not encompass all of the evidence that would have been presented had this matter
proceeded to trial.

       In August 2018, the United States Postal Inspection Service and the Drug
Enforcement Administration began jointly investigating t}le importation of large
cocaine quantities into Maryland. Unknown persons were sending United States
Priority Mail parcels with the same suspicious characteristics common to those
packages to New York, Florida, and Maryland. Among those characteristics
included: (l) Puerto Rico was the place the packages entered the mail stream; (2) the
addresses were written in heavy black magic marker; and (3) there was no
association between the senders' and recipients'names and their listed addresses.

       Postal lnspectors intercepted two United States Priority Mail parcels
destined for New York (hereinafter refened to as individually as "New York
Package l" and "New York Package 2") and one United States Priority Mail parcel
destined for Florida (hereinafter referred to as "Florida Package") on separate
occasions pursuant to federal search and seizure warrants, and each parcel contained
2 kilograms of cocaine. Notably, the 2 kilograms of cocaine seized from New York
Package 2 were inside of tupperware, and among the other items in New York
Package 2 were edible peanuts, blue-and-white drinking straws, and styrofoam
plates and cups.

       Based on physical and video surveillance in connection with United States
Priority Mail parcels destined for Bowie, Marylan( and Upper Marlboro, Maryland,
as well as other law enforcement tools, investigaton identified the defendant Russell
Stanley III ("defendant"), who was the leader of the drug traffrcking organization
(hereinafter "Stanley DTO"). The defendant agrees that he conspired with others to
distribute and possess with intent to distribute cocaine in the District of Maryland.
The defendant further agrees that the quantity of cocaine in the conspiracy
attributable to the defendant as a result of his own conduct is at least 40 kilograms
of cocaine. The defendant had others assisting him with facilitating his distribution
of cocaine in the District of Maryland.




United States v. Russell Stanley   III
Criminal No. PX-20-0073
         Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 13 of 17



       lnvestigators also identified the co-defendant Delonte Andre Gomez a/k/a
Turk ("co-defendant Gomez"). The codefendant Gomez was amongthe individuals
whom the defendant supplied with cocaine that the defendant received in the United
States Priority Mail parcels.

       Investigators further identified Stanley DTO members, namely the co-
defendant Barrington Albert Edwards, Jr. ("co-defendant Edwards") and the co-
defendant Jovan Kirk Louis Savage ("co-defendant Savage"). Specifically, the co-
defendant Edwards recruited United States Postal Service C'USPS") letter carriers
to divert United States Priority Mail parcels containing kilogram quantities of
cocaine to the Stanley DTO, served as a liaison between the defendant and those
USPS letter carriers, coordinated the USPS letter carriers delivery of the cocaine
parcels, and provided the defendant with addresses as destinations for those parcels
that the Stanley DTO picked up. Conversely, the co-defendant Savage picked up
United States Priority Mail parcels containing kilogram quantities of cocaine and
assisted with delivering proceeds of the same to pay off the defendant's drug debt.
In exchange for the co-defendant Savage picking up the cocaine parcels, the
defendant paid the co-defendant Savage $500.00 per parcel.

       Investigators also identified the co-defendant Zakiyya Holloman ("co-
defendant Holloman") and the co-defendant Maurice Vaughn ("co-defendant
Vaughn"). Both the co-defendant Holloman-who was assigned to the Postal Rural
Route 022, servicing Bowie, Maryland, from April 2017 ro October 2019-and the
co-defendant Vaughn-who was assigned to the Postal City Route 022, servicing
Bowie, Maryland, from July 2018 to October 2019-were USPS letter carriers who
diverted United States Priority Mail parcels containing cocaine to the defendant or
the Stanley DTO in exchange for money.

       As USPS letter carriers, the co-defendant Vaughn and the co-defendant
Holloman were public officials as defined in l8 U.S.C. $ 201(a)(1). As part oftheir
official duties, they had certain responsibilities. Among them were (l) delivering
each package sent via USPS along their assigned postal routes to the addressee at
the proper address; (2) keeping accurate records of their deliveries, including
scanning a parcel that required tracking as delivered at the proper time and location
if in fact the co-defendant Vaughn and the co-defendant Holloman properly
delivered it to the addressee at the proper address; and (3) returning a parcel to the
post office so that the post office could return it to the sender ifthe parcel's delivery



United States v. Russell Stanley   III
Criminal No. PX-20 -O07 3
                                            2
         Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 14 of 17



address was a vacant address or the listed recipient had no association     with the
delivery address.

      In or about April 2018, a mutual acquaintance ofthe defendant and the co-
defendant Holloman introduced the defendant to the co-defendant Holloman.
Shortly after that introduction, the defendant inquired about the co-defendant
Holloman's assigned postal route, including whether there were any vacant houses
on it. About three weeks later, the defendant began receiving United States Priority
Mail parcels containing kilogram quantities of cocaine on the co-defendant
Holloman's assigned postal route.

       The co-defendant Holloman agreed to divert-and diverted on at least six
occasions-United States Priority Mail parcels containing kilogram quantities of
cocaine to the defendant. For instance, the co-defendant Holloman handed the
defendant a United States Priority Mail parcel on October 13,2018, and November
13, 2018. Similarly, the defendant retrieved a United States Priority Mail parcel
from the driver side of the co-defendant Holloman's postal vehicle and placed it in
his vehicle on October 20,2018. To coordinate the defendant's receipt ofcocaine
parcels, the defendant texted the co-defendant Holloman when the defendant was
ready to receive them. In exchange for the co-defendant Holloman diverting each
of those parcels to the defendant, the co-defendant Holloman received $500.00 in
United States currency from the defendant. In total, the defendant paid at least
$3,000.00 in United States currency as a result of his offenses. To conceal the
scheme, the co-defendant Holloman would scan United States Priority Mail parcels
as delivered to the addressees, although ttre co-defendant Holloman delivered those
parcels to the defendant.

       In or about December 2018, the co-defendant Edwards asked the co-defendant
Vaughn to divert United States Priority Mail parcels to the STANLEY DTO. Shortly
after, the co-defendant Vaughn agreed to do so. To coordinate the STANLEY
DTO's receipt of those parcels, the co-defendant Edwards texted the co-defendant
Vaughn to deliver the United States Priority Mail parcels to particular locations for
pick up by the STANLEY DTO. The co-defendant Vaughn communicated directly
with the co-defendant Edwards about the United States Priority Mail parcels
containing cocaine. And the co-defendant Edwards relayed information regarding
those parcels from the co-defendant Vaughn to the defendant and from the defendant
to the co-defendant Vaughn.


United States v. Russell Stanley   III
Criminal No. PX-20-0O7 3
                                         J
          Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 15 of 17



       At least once a month during the period of December 2018 and October 2019,
the co-defendant Vaughn diverted a United States Priority Mail parcel containing 2
kilograms of cocaine to the STANLEY DTO. For example, on February 14,2019,
the defendant and the co-defendant Edwards discussed a United States Priority Mail
parcel containing 2 kilograms of cocaine destined for a Bowie address on the co-
defendant Vaughn's assigned postal route (hereinafter the "Bowie Package"). The
co-defendant Edwards asked about the expected date on which the Bowie Package
should be among the mail that the co-defendant Vaughn would deliver along the co-
defendant Vaughn's assigned postal route: "Let me know how we looking." And the
defendant agreed to do so: "I will." The defendant shortly after provided the
expected date and directed the co-defendant Edwards to relay to the co-defendant
Vaughn to be on the lookout for the Bowie Package: "It look like tomonow but tell
him keep eyes open ifhe see the play." The next day, the defendant conhrmed the
Bowie Package should among the mail that the co-defendant Vaughn would deliver
along the co-defendantVaughn's assigned postal route that day: "We all good. . . ."

       Indeed, on that day, the co-defendant Vaughn placed the Bowie Package in
the defendant's vehicle, although the co-defendant Vaughn scanned the Bowie
Package as delivered to the addressee. About seven minutes later, the Bowie
Package exited the passenger side window of the defendant's vehicle, and
investigators recovered the parcel box and some ofits contents. In particular, the
Bowie Package contained the same contents as New York Package 2-such as edible
peanuts, blue-and-white drinking straws, and styrofoam plates and cups---+xcept 2
kilograms of cocaine inside of tupperware. After the co-defendant Vaughn placed
the Bowie Package into the passenger side of the defendant's vehicle, the co-
defendant Edwards paid the co-defendant Vaughn $200.00 in United States cunency
through Cash App for diverting the Bowie Package to the defendant.

       Similarly, the co-defendant Vaughn delivered United States [tiority Mail
parcels containing 2 kilograms of cocaine each to particular locations for pick up by
the STANLEY DTO on August 29,2019, and October 2,2019. The addresses on
both ofthose cocaine parcels were provided to the defendant by the co-defendant
Edwards on August 13,,2019,, and September 19,2019, respectively. The co-
defendant Savage picked up each United States Priority Mail parcel containing 2
kilograms of cocaine from a particular location to which the co-defendant Vaughn
delivered it for the pick up by the STANLEY DTO on August 29, 2019, and October
2,2019, and conducted counter-suryeillance to make sure that law enforcement was
not in the area. In exchange for diverting each of those cocaine parcels to the

United States v. Russell Stanley   III
Criminal No. PX-20-0073
                                         4
         Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 16 of 17



STANLEY DTO, the co-defendant Vaughn received at least $200.00 in United
States currency in cash or electronically from the co-defendant Edwards or an
individual on the co-defendant Edwards' behalf. To conceal the scheme, the co-
defendant Vaughn would scan United States Priority Mail parcels as delivered to the
addressees, although the co-defendant Vaughn delivered those parcels to the
STANLEY DTO or particular locations for pick up by the STANLEY DTO.

       Cash payments were not the sole means by which the defendant and the co-
defendant Edwards kept the USPS letter carriers in the fold and from telling law
enforcement about the Stanley DTO drug trafficking activities. The defendant and
the co-defendant Edwards required the USPS letter carriers to provide them with
their home addresses. In response to the co-defendant Edwards stating that he knows
USPS letter carriers' home addresses and the location of their children's daycares,
the defendant indicated that it was important for the USPS letter carriers to know
that the defendant and the co-defendant Edwards knew that information: "But they
need to know we know[.]" The co-defendant Edwards expressed his agreement:
"Indeed [.] Totally agree [.] I'm on same page."

      In October 2019, Postal Inspectors intercepted a United States ltiority Mail
parcel destined for an Upper Marlboro address that contahed the same contents as
New York Package 2, including, but not limited to, edible peanuts, blue-and-white
drinking sffaws, styrofoam plates and cups, and 2 kilograms of cocaine inside of
tupperware (hereinafter referred to as "Upper Marlboro Package"). The edible
peanuts, blue-and-white drinking straws, and styrofoam plates and cups in the Upper
Marlboro Package were like the contents of the Bowie Package.

       Additionally, on October 9, 2019, the defendant and the co-defendant Savage
worked together to pick up the Upper Marlboro Package. They conducted counter-
surveillance to make sure that law enforcement was not in the area. However,
unbeknownst to them, investigators had already executed a federal search and
seizure warrant and seized the 2 kilograms of cocaine from the Upper Marlboro
Package. After detecting the presence of law enforcement, who were conducting
surveillance of the Upper Marlboro Package's delivery, the defendant fled that area
in the defendant's vehicle. In addition, the co-defendant Savage attempted to leave
the area in the co-defendant Savage's vehicle, but law enforcement arrested him.
Neither the co-defendant Savage nor the defendant picked up the Upper Marlboro
Package.



United States v. Russell Stanley   III
Criminal No. PX-20-0073
                                         5
       Case 8:20-cr-00073-PX Document 194 Filed 03/31/21 Page 17 of 17



       Later on the same day, investigators conducted a search of the shared
residence ofthe defendant, the co-defendant Gomez, and the co-defendant Savage
pursuant to a federal search and seizure warant. Among the items that investigators
found and seized were approximately l5 grams of cocaine in a clear baggie and two
digital scales from a kitchen cabinet as well as a money counter from a second floor
bedroom.

      On the same day, investigators seized $3,196.00 from the defendant's person
pursuant to a search incident to arrest.

                                             SO STIPULATED:

 March 4.2021                                $.46qr*.
Date                                         Samika N. Boyd
                                             Ja-sonD. Medinger
                                             Assistant United States Attomeys

  3-t7.?I
Date                                         Russell Stanley   III

  1 \,.\      il\                                     Ii
Date                                         Andrew I. Alperstein, Esq.
                                             The defendant's Counsel




United States v. Russell Stanley   III
Criminal No. PX -20-007 3
                                         6
